Citation Nr: 1214170	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  04-07 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to initial disability rating in excess of 60 percent for the service-connected diabetes mellitus from May 19, 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008, November 2008 and September 2010.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge held at the RO in September 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  

In a January 2011 decision, the Board assigned a 60 percent rating for the service-connected diabetes mellitus effective on May 19, 2008.  At that time, the Board deferred action on the issue of a rating higher than 60 percent for the service-connected diabetes mellitus pending completion of additional development to include initial consideration by the RO of submitted medical evidence that was not the subject of a Supplemental Statement of the Case.       

The issues of initial disability ratings in excess of 40 percent beginning on May 19, 1997, in excess of 60 percent beginning on December 7, 1999, in excess of 40 percent beginning on January 16, 2003, and in excess of 60 percent beginning on May 19, 2009 for the service-connected diabetes mellitus; initial disability ratings in excess of 10 percent beginning on May 19, 1997, in excess of 20 percent beginning on April 24, 2001, at a compensable level beginning on July 10, 2001, initial disability ratings in excess of 20 percent beginning on November 14, 2002, at a compensable level beginning on December 10, 2002, and in excess of 30 percent beginning on April 10, 2008 for the service-connected diabetic retinopathy; initial disability ratings at a compensable level beginning on December 7, 1999, in excess of 10 percent beginning on April 10, 2008, and in excess of 30 percent beginning on March 18, 2010 for the service-connected peripheral neuropathy of the left lower extremity; and initial disability ratings at a compensable level beginning on December 7, 1999, in excess of 10 percent beginning on April 10, 2008, and in excess of 30 percent beginning on March 18, 2010 for the service-connected peripheral neuropathy of the right lower extremity were remanded to the RO for additional development.  These matters have not been certified back to the Board for the purpose of appellate review as of this date.  

The Veteran filed an appeal of the January 2011 decision with the United States Court of Appeals for Veterans Claims (Court).  

In July 2011, the Court issued an Order granting a Joint Motion, vacating and remanding the January 2011 decision to the extent that it did not consider whether the Veteran was entitled to a 100 percent rating for the service-connected diabetes mellitus beginning in May 2008.          

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

To the extent that previously requested procedural action required for due process purposes has not been accomplished to permit appellate handling of the claim for an initial rating in excess of 60 percent for the service-connected diabetes mellitus at this time, the matter must be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC for consolidation with the other issues still in remand status.  VA will notify the Veteran if further action is required.  


REMAND

As noted, in the January 2011 decision, the Board allow the Veteran's appeal to the extent that an increased rating of 60 percent was assigned for the service-connected diabetes mellitus beginning on May 19, 2008.  

The issues of initial disability ratings in excess of 40 percent on May 19, 1997, in excess of 60 percent on December 7, 1999 to January 15, 2003, in excess of 40 percent on January 16, 2003 to May 18, 2009, and in excess of 60 percent from May 19, 2009 for the service-connected diabetes mellitus were remanded to the RO for additional development and procedural action on the basis of due process concerns perceived by the Board.  

Because in July 2011, the Court issued an Order granting the Joint Motion, vacating and remanding the January 2011 decision to the extent that it did not address whether the Veteran was entitled to a 100 percent rating for the service-connected diabetes mellitus in May 2008, the Board is required once again to address this particular question.  

Here, as the Board finds the record to be inadequate to proceed with final appellate review at this time, the issue of a rating in excess of 60 percent beginning on May 19, 2008 for the service-connected diabetes mellitus to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) must be remanded to the RO so that development previously deemed necessary can be completed and for other action now required to provide current findings referable to the service-connected diabetes mellitus.  

The RO should afford the Veteran an examination to obtain a medical opinion as to the severity of the diabetes mellitus.  38 U.S.C.A. § 5103A(d). 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any treatment records showing treatment of for the diabetes mellitus.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, this matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the service-connected diabetes mellitus since 2010.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain all current evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file. 

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claim.

2.  The RO then should schedule the Veteran  for a VA examination to determine the current severity of the service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d).  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  The examiner in this regard should elicit from the Veteran or this spouse and record a complete medical history and should report detailed clinical findings to permit the evaluation of the service-connected diabetes mellitus in terms of the applicable rating criteria.  

3.  After completing all indicated development, the RO readjudicate the claim for an increased rating in excess of 60 percent beginning on May 19, 2008 for the service-connected diabetes mellitus to include consideration on the basis of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) along with the matters remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, the case should be returned to the Board following appropriate appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


